DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on July 12, 2022.  Claims 1-7 are pending in the case.  Claims 1 and 3 are the independent claims.  
This action is non-final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “presentation module” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,386,318. Although the claims at issue are not identical, they are not patentably distinct from each other because any differences between the language of the claims can be considered to have the same meaning.

Instant Application 
(representative claims; corresponding limitations shown in bold)
US Patent No. 11,386,318
(representative claims; corresponding limitations shown in bold)
1. A computer-implemented webinterface production and deployment system, comprising: 




























     a presentation module which 





applies a selected candidate individual to a presentation database to determine frontend element values corresponding to dimension values 

identified by the selected candidate individual, and which presents toward a user a funnel having the determined frontend element values.



2. The system of claim 1, wherein one of the available values for each of a plurality of dimensions is a default value, 
wherein the funnel has a default frontend element value for the default dimension value of each dimension in the plurality of dimensions, and 
wherein the presentation module applies the selected candidate individual to the presentation database to determine frontend element values corresponding to all dimension values identified by the selected candidate individual other than the default dimension value for each of the dimensions.

3. A computer-implemented deployment system for a customizable webinterface funnel, the funnel being customizable along a plurality of dimensions, comprising: 
























     a presentation module which 





presents toward a user a funnel having frontend element values indicated by a presentation database as corresponding to dimension values.


4. The system of claim 3, wherein one of the available values for each of a plurality of dimensions is a default value, 
wherein the funnel has a default frontend element value for the default value of each dimension in the plurality of dimensions, and 
wherein the funnel presented toward the user by the presentation module has frontend element values indicated by the presentation database as corresponding to all of the dimension values identified in a funnel customization specification memory other than the default value for each dimension in the plurality of dimensions.

5. The system of claim 3, further configured to update the funnel customization specification memory with a new set of values for each dimension in the plurality of dimensions of the funnel.

6. The system of claim 3, wherein the system retrieves the values for the funnel customization specification memory in response to user behavior for entering the funnel.

7. The system of claim 6, wherein the system also retrieves the presentation database in response to user behavior.
1. A computer-implemented webinterface production and deployment system, comprising: 
     a memory storing a candidate database having a population of candidate individuals, each of the candidate individuals identifying a funnel of one or more webinterfaces, each of the webinterfaces having a plurality of elements including a logo, a main headline, a sub headline, and a call-to-action, each element in the plurality of elements having a plurality of dimensions along which a non-graphical value can be specified; 
     a presentation database which identifies a frontend element value for each of at least one available non-graphical value of each of the dimensions of the plurality of elements including the logo, the main headline, the sub headline, and the call-to-action, wherein the presentation database is a rule repository with element rules, with each element rule including pointers identifying one-to-one mappings between N preset non-graphical dimension values and each of the dimensions of the plurality of elements including the logo, the main headline, the sub headline, and the call-to-action, where N>1; and 
     a presentation module that converts the dimensions of the plurality of elements including the logo, the main headline, the sub headline, and the call-to-action into the frontend element values based on the one-to-one mappings by applying a selected one of the candidate individuals to the presentation database to determine frontend element values corresponding to non-graphical dimension values identified by the selected candidate individual, and which presents toward a user a funnel having the determined frontend element values.

2. The system of claim 1, wherein one of the available values for each of the dimensions is a default value, 
wherein the funnel has a default frontend element value for the default dimension value of each of the dimensions, and 

wherein the presentation module applies the selected candidate individual to the presentation database to determine frontend element values corresponding to all dimension values identified by the selected candidate individual other than the default dimension value for each of the dimensions.

3. A computer-implemented deployment system for a customizable webinterface funnel, the funnel being customizable along a plurality of dimensions, comprising: 
     a presentation database which identifies a frontend element value for each of at least one available non-graphical value of each of the dimensions of a plurality of elements of a webinterface including a logo, a main headline, a sub headline, and a call-to-action, wherein the presentation database is a rule repository with element rules, with each element rule including pointers identifying one-to-one mappings between N preset non-graphical dimension values and each of the dimensions of the plurality of elements including the logo, the main headline, the sub headline, and the call-to-action funnel, where N>1; 
     a funnel customization specification memory storing, for a particular variation of the webinterface funnel, a non-graphical value for each of the dimensions of the plurality of elements including the logo, the main headline, the sub headline, and the call-to-action; and 
     a presentation module that converts the dimensions of the plurality of elements including the logo, the main headline, the sub headline, and the call-to-action into the frontend element values based on the one-to-one mappings and presents toward a user a funnel having frontend element values indicated by the presentation database as corresponding to the non- graphical dimension values stored in the funnel customization specification memory.

4. The system of claim 3, wherein one of the available values for each of the dimensions is a default value, 

wherein the funnel has a default frontend element value for the default dimension value of each of the dimensions, and 
wherein the funnel presented toward the user by the presentation module has frontend element values indicated by the presentation database as corresponding to all of the dimension values identified in the funnel customization specification memory other than the default dimension value for each of the dimensions.


5. The system of claim 3, further configured to update the funnel customization specification memory with a new set of values for each of the dimensions of the funnel.


6. The system of claim 3, wherein the system retrieves the values for the funnel customization specification memory in response to user behavior for entering the funnel.

7. The system of claim 6, wherein the system also retrieves the presentation database in response to user behavior.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 3-7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims purport to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fail to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
To clarify, as discussed above, independent claim 3 recites a “presentation module” in combination with functional language, and are therefore interpreted under 35 USC 112(f).  However, no other elements, other than this single module and the corresponding functional language, are recited in the claims, and therefore a combination of elements is not recited.  As a result, independent claim 3 appears to be recited as an impermissible “single means” claim.  Dependent claims 4-7 do not appear to add any additional element, and inherit the deficiencies of their respective independent claims; therefore they are rejected on the same basis as the independent claims.
No rejection of claims 1 and 2 under 35 U.S.C. 112(a) as “single means” claims is warranted at this time.  Although claim 1 also appear to recite a single “presentation module” along with functional language, Examiner notes that MPEP 2181.V appears to indicate that, because the “presentation module” is recited as performing two separate functions (i.e. applying a selected candidate individual to a presentation database and presenting toward a user a funnel), a proper interpretation of the presentation module in claim 1 would treat these elements as separate limitations, each of which invoke treatment under 35 USC 112(f), i.e. claim 1 is interpreted as reciting:  (1) presentation module which applies a selected candidate individual to a presentation database to determine frontend element values corresponding to dimension values identified by the selected candidate individual; and (2) presentation module which presents toward a user a funnel having the determined frontend element values, as appears to be dictated by MPEP 2181.V.  
Examiner notes that claim 3 does not appear to recite multiple separate functions performed by its “presentation module” and therefore appears to not be subject to this interpretation as dictated by MPEP 2181.V.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Examiner notes that claims 1-7 appear to primarily recite computer-implemented functional language without reciting any specific corresponding hardware elements, such as a processor or memory.  However, as noted above, claims 1-7 are interpreted under 35 USC 112(f) as means-plus-function claims.  A proper interpretation of a means-type limitation necessarily includes a processor along with the algorithm or special programming that accomplishes the function (Examiner notes that, for example, the specification of the instant application indicates in paragraph 00156 that stored programming and data constructs provide the functionality of described modules and methods, and that these software modules are generally executed by at least one processor); therefore, no rejection of claims 1-7 as reciting software pe se appears to be required at this time.
Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental steps) without significantly more. This judicial exception is not integrated into a practical application because any additional elements amount to implementing the abstract idea on a generic computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
With respect to claim 1, relying on the evaluation flowchart in MPEP 2106: 
Step 1 (Is the claim to a process, machine, manufacture, or composition of matter?): Yes.  Claim 1 is a system (machine).
Step 2a Prong One (Does the claim recite an abstract idea?): Yes.  Claim 1 recites the elements applies a selected candidate individual; to determine frontend element values corresponding to dimension values identified by the selected candidate individual; presents toward a user a funnel having the determined frontend element values.  Under the broadest reasonable interpretation, these steps may be performed mentally, using mental observation and mental determination, including by a human using a physical aid such as pen and paper (for example, a human mentally selecting a candidate individual and mentally determining a set of values for elements of a candidate webpage/funnel, based a corresponding set of values identified by the selected candidate individual, (mental step (i.e. a person making a selection/determination regarding which values to use), including a mathematical step which may be performed mentally (i.e. to the extent that the selection/determination includes a mathematical conversion or correlation of the values identified by the candidate individual in order to mentally determine the corresponding element values), and creating an illustrated image of the webpage/funnel having the determined set of values (mental step performed using a physical aid such as pen and paper), and therefore correspond to the Mental Processes grouping.
Step 2a Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?): No.  Claim 1 recites the additional elements of a presentation module, and applying the candidate individual to a presentation database.  To the extent that the limitations, such as “determine frontend element values” and “presents” are performed by a “presentation module,” and further including  “applies a selected candidate individual to a presentation database” may require some activity performed by a computing device, these elements are merely implementation of part of the abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) (i.e. merely implementing the steps on a computer in the form of a “presentation module”).  In addition, the limitations may be considered to be insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g); outputting results (i.e. presenting toward the user the funnel having the determined values).  The additional elements of claim 1 do no more than automate mental processes which a person may perform, using computer components as a tool and, accordingly, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claim 1 does not integrate the judicial exception into a practical application in view of the considerations set forth in MPEP 2106.04(d), 2106.05(a)-(c) and (e)-(h).
Step 2b (Does the claim recite additional elements that amount to significantly more than the judicial exception): No.  Relying on the same analysis as Step 2a Prong Two (see MPEP 2106.05.I.A:  Limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include:…Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP 2106.05(f));…Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception...; Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g);…)), claim 1 does not recite any additional elements that amount to significantly more than the abstract idea (mental steps, including steps performed using a physical aid such as pen and paper) because they are merely using generic computer components (i.e. a “presentation module” and a “presentation database”) to implement the mental steps (i.e. generically applying a selected candidate individual, determining frontend element values (resulting from mental processes performed using a physical aid such as pen and paper)) and/or outputting the results (i.e. presenting toward a user a funnel having the determined values).  The additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Considering the additional elements individually and in combination, and considering the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.
With respect to claim 3, relying on the evaluation flowchart in MPEP 2106: 
Step 1 (Is the claim to a process, machine, manufacture, or composition of matter?): Yes.  Claim 3 is a system (machine).
Step 2a Prong One (Does the claim recite an abstract idea?): Yes.  Claim 3 recites the elements presents toward a user a funnel having frontend element values indicated…as corresponding to dimension values.  Under the broadest reasonable interpretation, these steps may be performed mentally, using mental observation and mental determination, including by a human using a physical aid such as pen and paper (for example, a human mentally determining that a set of frontend element values correspond to dimension values (mental step (i.e. a person making a mental determination that values correspond to other values), including a mathematical step which may be performed mentally (i.e. to the extent that the selection/determination includes a mathematical conversion or correlation of the values identified by the candidate individual in order to mentally determine the corresponding element values), and creating an illustrated image of the webpage/funnel having the corresponding set of values (mental step performed using a physical aid such as pen and paper), and therefore correspond to the Mental Processes grouping.
Step 2a Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?): No.  Claim 3 recites the additional elements of a presentation module, and a presentation database.  To the extent that the limitations, such as “presents” are performed by a “presentation module,” and further imply the usage of a “presentation database” which indicates correspondence of values, and therefore may require some activity performed by a computing device, these elements are merely implementation of part of the abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) (i.e. merely implementing the steps on a computer in the form of a “presentation module”).  In addition, the limitations may be considered to be insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g); outputting results (i.e. presenting toward the user the funnel having the frontend values which are indicated as corresponding to dimension values by the presentation database).  The additional elements of claim 3 do no more than automate mental processes which a person may perform, using computer components as a tool and, accordingly, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claim 3 does not integrate the judicial exception into a practical application in view of the considerations set forth in MPEP 2106.04(d), 2106.05(a)-(c) and (e)-(h).
Step 2b (Does the claim recite additional elements that amount to significantly more than the judicial exception): No.  Relying on the same analysis as Step 2a Prong Two (see MPEP 2106.05.I.A:  Limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include:…Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP 2106.05(f));…Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception...; Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g);…)), claim 3 does not recite any additional elements that amount to significantly more than the abstract idea (mental steps, including steps performed using a physical aid such as pen and paper) because they are merely using generic computer components (i.e. a “presentation module” and a “presentation database”) to implement the mental steps (i.e. generically presenting a funnel, in which the element values of the funnel are generically indicated by the presentation database to correspond to dimension values (resulting from mental processes performed using a physical aid such as pen and paper)) and/or outputting the results (i.e. presenting toward a user a funnel having the frontend element values).  The additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Considering the additional elements individually and in combination, and considering the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.
The dependent claims recite the additional limitations of:  an available value for each of a plurality of dimension values being a default value, the funnel having default frontend element values for default dimension values, and applying the selected candidate individual to the presentation database to determine frontend element values for all dimension values identified by the selected candidate individual other than the default dimension value for each of the dimensions (claims 2 and 4); updating a “funnel customization specification memory” with a new set of values for each dimension of the funnel (claim 5); retrieving values for the funnel from the “funnel customization specification memory” in response to user behavior for entering the funnel (claim 6); and retrieving the presentation database in response to user behavior (claim 7).  These additional limitations also, under the broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components, encompassing a human mentally determining for each of a plurality of dimension values that one of the values is a “default” value and that there are also default frontend element values for the default dimension values, and further determining frontend element values which are not default values, mentally determining new sets of values for dimensions in the funnel, mentally retrieving values for the funnel, etc., and thus fall within the “Mental Processes” grouping of abstract ideas.
The judicial exception as encompassed in the dependent claims is also not integrated into a practical application.  As noted above, the dependent claims recite the additional limitations of:  applying the selected candidate individual to the presentation database (claims 2 and 4); updating a “funnel customization specification memory” with a new set of values for each dimension of the funnel (claim 5); retrieving values for the funnel from the “funnel customization specification memory” in response to user behavior for entering the funnel (claim 6); and retrieving the presentation database in response to user behavior (claim 7).  These additional limitations, which may require some activity performed by a computing device, are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) (i.e. merely implementing the steps on a computer in the form of a “presentation module,” merely “applying” information to a “presentation database,” merely updating and retrieving values in “a funnel customization specification memory,” and merely “retrieving the presentation database”), and generally link the use of the judicial exception to the technological environment of computer systems as discussed in MPEP 2015(h).  In addition, the limitations may be considered to be insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g); collecting data, outputting results (i.e. storing values in a memory, retrieving data from a memory).  Thus the dependent claims also do not integrate the judicial exception into a practical application in view of the considerations set forth in MPEP 2106.04(d), 2106.05(a)-(c) and (e)-(h) because they do not impose meaningful limits on practicing the abstract idea.
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of storing data and data display are recited at a high level of generality which are well-understood, routine, or conventional activities [MPEP 2106.05(d))(Il), "presenting offers and gathering statistics", "electronic recordkeeping", and "storing and retrieving information in memory"] and remain insignificant extra-solution activity even upon reconsideration [MPEP 2106.05(g)]. Mere instructions to apply an exception using generic computer components, linking the use of an exception to a technological field of use, and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipaged by Jones et al. (US 8805715 B1).
With respect to claim 1, Jones teaches a computer-implemented webinterface production and deployment system comprising:
a presentation module
which applies a selected candidate individual to a presentation database to determine frontend element values corresponding to dimension values identified by the selected candidate individual (e.g. col. 7 lines 5-9, 42-46, generating recommended configuration parameters, optimized page parameter values generated and stored in database, splash pages have many creative elements known as attributes, and different splash pages are served to different visitors to maximize objective metric of interest; col. 7 lines 35-38, splash pages, jump pages, landing pages; col. 7 lines 54-63, splash page plus additional pages forming decision tree; compare with specification of instant application, paragraphs 0066 and 00132, indicating that a funnel may comprise a landing page; col. 8 lines 26-36, each splash page is described in terms of attributes, with each attribute having an assigned value chosen from among several possibilities; splash page attributes include background color, offer, product picture, with the corresponding possible values of sixteen different background colors, ten different offers, and twenty different product pictures from which an advertiser may choose or select; col. 10 lines 61-65, set of pages  available at runtime, stored as parameterized set of alternatives; Fig. 3, showing memory/database of splash pages 414; Figs. 5 and 6, showing that Database 502/602 stores/provides splash page configuration parameters; col. 17, content optimizer looks at data in database and generates values for parameters; Figs. 5 and 6, showing that splash page configuration parameters are provided from database 502/602 to optimizing engine; col. 22 lines 48-58, optimization engine models performance of different splash pages and splash page attribute alternatives, generates new splash page allocations, including modifying allocations for splash page content such as background color, products, and pictures, i.e. determining optimized attribute values for a splash page based on received parameter information and generating an optimized splash page; col. 32 lines 6-9, generating new splash pages with levels of each attribute indicated by multiattribute analysis, adding generated pages to set of available pages; i.e. where a content optimizer generating a splash page with attributes having allocated specific attribute values based on sets of possible parameterized attribute values provided by a database is analogous to a presentation module applying a selected candidate individual (i.e. a set of splash page attributes, defining a potential new splash page, the values of which are to be determined via modeling/analysis), to a presentation database to determine frontend element values (i.e. the determined allocated attribute values defining the values of attributes to be allocated for the potential new splash page) corresponding to dimension values identified by the selected candidate individual (i.e. where the potential new page includes a set of attributes/creative elements, the values of which are to be generated/determined, represented as a set of parameterized values/splash page configuration parameters, this set of attributes/elements represented as the set of parameterized values/configuration parameters is analogous to dimension values which correspond to frontend element values of attributes which are to be actually allocated to the generated page, which are analogous to the optimized attribute values which are generated based on the parameter information), and 
which presents toward a user a funnel having the determined frontend element values (e.g. col. 35 lines 8-10, system uses new allocations to serve splash pages to visitors in next stage; i.e. after optimization; i.e. a web site visitor is served the optimized splash page; therefore the optimized splash page which includes the optimized attributes as determined by parameters provided by the database is presented to a user).
With respect to claim 3, Jones teaches a computer-implemented deployment system for a customizable webinterface funnel (e.g. col. 7 lines 35-38, splash pages, jump pages, landing pages; col. 7 lines 54-63, splash page plus additional pages forming decision tree; compare with specification of instant application, paragraph 0064, indicating that a funnel may comprise a landing page), the funnel being customizable along a plurality of dimensions (e.g. col. 7 lines 42-43, splash pages have many creative elements known as attributes; col. 8 lines 26-44, further describing attributes and indicating that different choices of values are available for each attribute; col. 12 line 42, configurable attributes), comprising:
a presentation module which presents toward a user a funnel having frontend element values (e.g. col. 17, content optimizer looks at data in database and generates values for parameters; Figs. 5 and 6, showing that splash page configuration parameters are provided from database 502/602 to optimizing engine; col. 22 lines 48-58, optimization engine models performance  of different splash pages and splash page attribute alternatives, generates new splash page allocations, including modifying allocations for splash page content such as background color, products, and pictures, i.e. determining optimized attribute values for a splash page based on received parameter information and generating an optimized splash page; col. 32 lines 6-9, generating new splash pages with levels of each attribute indicated by multiattribute analysis, adding generated pages to set of available pages; col. 35 lines 8-10, system uses new allocations to serve splash pages to visitors in next stage; i.e. after optimization; i.e. a web site visitor is served the optimized splash page; therefore the optimized splash page which includes the optimized attributes is presented to a user, analogous to presenting toward a user a funnel having frontend element values) 
indicated by a presentation database as corresponding to dimension values (e.g. col. 7 lines 5-9, 42-46, generating recommended configuration parameters, optimized page parameter values generated and stored in database, splash pages have many creative attributes, and different splash pages are served to different visitors to maximize objective metric of interest; col. 8 lines 26-36, each splash page is described in terms of attributes, with each attribute having an assigned value chosen from among several possibilities; splash page attributes include background color, offer, product picture, with the corresponding possible values of sixteen different background colors, ten different offers, and twenty different product pictures from which an advertiser may choose or select; col. 10 lines 61-65, set of pages  available at runtime, stored as parameterized set of alternatives; Fig. 3, showing memory/database of splash pages 414; Figs. 5 and 6, showing that Database 502/602 stores/provides splash page configuration parameters; i.e. a database is provided which includes generated or user/advertiser-selected parameterized values for a variety of presentation-related splash page attributes, where each splash page is described in terms of attributes, where each splash page may include a different set of values for the same attributes in order to optimize each splash page for an objective metric of interest; compare with specification of instant application paragraph 00124, which indicates that frontend elements/components and corresponding values are related to graphical objects; i.e. the provided database stores allocations of splash page attribute values, analogous to a database indicating frontend element values (i.e. the attribute values themselves) corresponding to dimension values (i.e. where each attribute is a dimension of the splash page), of a funnel (i.e. the splash page)).
With respect to claims 2 and 4, Jones teaches all of the limitations of claims 1 and 3 as previously discussed and Jones further teaches wherein one of the available values for each of the dimensions is a default value, wherein the funnel has a default frontend element value for the default dimension value of each of the dimensions in the plurality of dimensions (e.g. col. 8 lines 30-36, splash page attributes include background color, offer, product picture, with the corresponding possible values of sixteen different background colors, ten different offers, and twenty different product pictures from which an advertiser may choose or select; col. 23 lines 29-39, initialization set of performance data is neutral/unbiased data that sets candidate splash page attributes on an equal footing; i.e. a set of neutral/unbiased attribute values, analogous to default values), and wherein the presentation module applies the first selected candidate individual to the presentation database to determine frontend element values, and the funnel presented toward the user by the presentation module has the frontend element values indicated by the presentation database as, corresponding to all of the dimension values identified in a funnel customization specification memory (i.e. by the selected candidate individual) other than the default dimension value for each of the dimensions (i.e. each dimension in the plurality of dimensions) (e.g. col. 17, content optimizer looks at data in database and generates values for parameters; Figs. 5 and 6, showing that splash page configuration parameters are provided from database 502/602 to optimizing engine; col. 22 lines 48-58, optimization engine models performance  of different splash pages and splash page attribute alternatives, generates new splash page allocations, including modifying allocations for splash page content such as background color, products, and pictures, i.e. determining optimized attribute values for a splash page based on received parameter information and generating an optimized splash page; col. 32 lines 6-9, generating new splash pages with levels of each attribute indicated by multiattribute analysis, adding generated pages to set of available pages; i.e. where a generated splash page may utilize attribute alternatives, each of which are different from those indicated in the initialized set of attributes).
With respect to claim 5, Jones teaches all of the limitations of claim 3 as previously discussed and Jones further teaches the system is further configured to update the funnel customization specification memory with a new set of values for each of the dimensions of the funnel (e.g. col. 22 lines 48-58, optimization engine models performance of different splash pages and splash page attribute alternatives, generates new splash page allocations, including modifying allocations for splash page content such as background color, products, and pictures; col. 32 lines 6-9, generating new splash pages with levels of each attribute indicated by multiattribute analysis, adding generated pages to set of available pages).
With respect to claim 6, Jones teaches all of the limitations of claim 3 as previously discussed and Jones further teaches wherein the system retrieves the values for the funnel customization specification memory in response to user behavior for entering the funnel (e.g. col. 10 lines 61-65, set of pages available at runtime, stored as pages or parameterized set of alternatives; col. 9 lines 39-40, site visitor arriving at specially designed splash page; i.e. splash page server provides splash page, which is a parameterized set of values, to visitor per visitor request as shown in Fig. 3 and described in col. 37 line 50-col. 38 line 3; or as alternatively shown in Fig. 6 and described in col. 38 lines 4-14).
With respect to claim 7, Jones teaches all of the limitations of claim 6 as previously discussed and Jones further teaches wherein the system also retrieves the presentation database in response to user behavior (e.g. col. 16 lines 54-63, user, via the authoring module, can modify, create, and delete splash pages, which are stored in the database and automatically picked and used by the optimization engine and splash page interaction service on their next runs; col. 35 lines 6-10, optimization, computing new allocations, using new allocations to serve splash pages to visitors; i.e. the database is returned by user behavior of modifying, creating, and deleting splash pages (by a designer, for example), and by user behavior of accessing a splash page, where the splash page interaction service accesses the database to pick and use the splash pages stored there).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361,47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cantin (US 20120130929 A1) generally describes usage of evolutionary algorithms to solve optimization problems, where candidate solutions are coded as binary strings (paragraphs 0014, 0025, 0031, 0043; see also Figs. 2, 4, and 5).
Katzen et al. (US 20170124600 A1) teaches webinterfaces representing social media messages (e.g. paragraph 0008).
Trinh et al. (US 20130254036 A1) teaches webinterfaces representing social media feed items (e.g. paragraph 0047).
Young (US 20150363302 A1) teaches a rule repository having element rules identifying dimension values for UI elements (e.g. paragraphs 0017-0020, 0029-0031, 0066, 0087, 0088).
Nambiar et al. (US 20150074641 A1) teaches rules pertaining to UI components/attributes stored in a database, including a stored association between the rule and the components/attributes, where the association may be implemented as a pointer (e.g. paragraphs 0045, 0047, 0058-0060).
Sullivan et al. (US 20150038416 A1) teaches specifying variants of logical elements for content items using unique identifiers (e.g. paragraphs 0036, 0038, 0039, 0043-0045, 0048, 0056, 0071, 0075-0077).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/Examiner, Art Unit 2179